   Case: 4:20-cv-00459-SRC Doc. #: 5 Filed: 04/24/20 Page: 1 of 3 PageID #: 51



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

JAMES WARD,                                       )
                                                  )
               Petitioner,                        )
                                                  )
       v.                                         )           No. 4:20-cv-459-SRC
                                                  )
DON ROPER,                                        )
                                                  )
               Respondent.                        )

                                MEMORANDUM AND ORDER

       This matter is before the Court upon review of petitioner James Ward’s motion for leave

to proceed in forma pauperis, and his petition for writ of habeas corpus, filed pursuant to 28 U.S.C.

§ 2254. The Court will grant petitioner leave to proceed in forma pauperis, and will summarily

dismiss the petition because it is successive and was filed without authorization from the United

States Court of Appeals for the Eighth Circuit.

                                               Background

       On May 21, 1999, a jury in the Circuit Court of the City of St. Louis, Missouri found

petitioner guilty of first-degree murder, first-degree assault, and two counts of armed criminal

action. On July 8, 1999, petitioner was sentenced to life imprisonment without the possibility of

parole, a concurrent 30-year term of imprisonment, and two consecutive 15-year terms of

imprisonment, respectively. See State v. James Ward, No. 22981-1030A (22nd Jud. Cir. 1999).

Petitioner’s convictions and sentences were affirmed on appeal.

       On or about October 24, 2002, petitioner filed a petition for writ of habeas corpus pursuant

to 28 U.S.C. § 2254 in this Court, seeking to challenge his 1999 convictions and sentences. Ward

v. Roper, No. 4:02-cv-1541-CEJ (E.D. Mo. 2002) (hereafter “Ward I”). On February 3, 2006, the
   Case: 4:20-cv-00459-SRC Doc. #: 5 Filed: 04/24/20 Page: 2 of 3 PageID #: 52



Court dismissed the petition on its merits. On March 22, 2006, petitioner filed a notice of appeal,

and on November 28, 2006, the United States Court of Appeals for the Eighth Circuit dismissed

the appeal.

       Petitioner filed the instant petition on or about March 30, 2020. Therein, he claims he is

entitled to relief because his trial attorney rendered ineffective assistance. Petitioner avers he “has

never filed any type of petition, application, or motion in a federal court challenging the conviction

that he now challenges in this petition.” (ECF No. 1 at 3). However, he clearly challenges the same

state court judgment he challenged in Ward I. Petitioner also avers he filed a petition for writ of

habeas corpus in the Missouri Supreme Court on December 13, 2019 and the Missouri Supreme

Court denied it on February 18, 2020, and the instant petition is therefore timely.

                                                 Discussion

       Petitioner has already sought and been denied federal habeas corpus relief concerning the

underlying convictions and sentences he challenges here. A claim presented in a “successive

habeas corpus application under section 2254 that was presented in a prior application shall be

dismissed.” 28 U.S.C. § 2244(b)(1). For claims in a successive application that were not presented

in a prior application, “the applicant shall move in the appropriate court of appeals for an order

authorizing the district court to consider the application.” 28 U.S.C. § 2244(b)(3)(A).

       Accordingly, to the extent petitioner seeks to re-litigate claims he brought in Ward I, those

claims must be denied pursuant to 28 U.S.C. § 2244(b)(1). To the extent petitioner seeks to bring

new claims for relief, he must first obtain leave from the United States Court of Appeals for the

Eighth Circuit before bringing those claims in this Court. 28 U.S.C. § 2244(b)(3)(A). Petitioner

does not allege, nor does independent inquiry reveal, that the Eighth Circuit Court of Appeals has


                                                  2
   Case: 4:20-cv-00459-SRC Doc. #: 5 Filed: 04/24/20 Page: 3 of 3 PageID #: 53



entered an order authorizing this Court to consider the instant petition. As petitioner has not been

granted the requisite leave, the instant petition must be dismissed as successive. The Missouri

Supreme Court’s February 18, 2020 denial of petitioner’s state habeas petition does not authorize

the filing of this action, nor can this action serve as a means to appeal the Missouri Supreme

Court’s decision. Finally, the Court finds that petitioner has not made a substantial showing that

he was denied a constitutional right, and will therefore not issue a certificate of appealability.

       Accordingly, for all of the foregoing reasons,

       IT IS HEREBY ORDERED that petitioner’s motion for leave to proceed in forma

pauperis (ECF No. 2) is GRANTED.

       IT IS FURTHER ORDERED that petitioner’s petition for writ of habeas corpus is

DENIED AND DISMISSED as successive. A separate Order of Dismissal shall accompany this

Memorandum and Order.

       IT IS FURTHER ORDERED that the Court will not issue a certificate of appealability.

       Dated this 24th day of April, 2020.




                                                  STEPHEN R. CLARK
                                                  UNITED STATES DISTRICT JUDGE




                                                  3
